Case 3:18-cv-00850-JAG Document 180-3 Filed 02/21/20 Page 1 of 6 PageID# 2794




                 EXHIBIT C
           Case 3:18-cv-00850-JAG Document 180-3 Filed 02/21/20 Page 2 of 6 PageID# 2795




                                   In re Interior Molded Doors Antitrust Litigation
                                          State Consumer Protection Statutes


             Is the statute harmonized with the FTC
            Act, 15 U.S.C. § 45(a)(1) through statutory                Can IPPs prove a violation based on Defendants’
             provision or by courts interpreting it in                            conspiracy to fix prices?
                   harmony with the FTC Act?

Arkansas    No.                                                 Yes.

            While the statute does not contain a provision      Ark. Code Ann. § 4‐88‐107(a) (unconscionable act or
            harmonizing its interpretation with that of the     practice).
            FTC Act, the Arkansas statute “makes illegal
            any trade practice which is unconscionable,         In re New Motor Vehicles Canadian Export Antitrust Litig.,
            which includes conduct violative of public          350 F. Supp. 2d 160, 178‐79 (D. Me. 2004) (indirect
            policy or statute.” Baptist Health v. Murphy,       purchasers’ allegations of antitrust conspiracy to prevent cars
            365 Ark. 115, 128 (Ark. 2006).                      from entering the market was sufficient to state a claim of an
                                                                unconscionable practice under the ADTPA despite not alleging
                                                                false or deceptive acts); see also State ex rel. Bryant v. R & A
                                                                Inv. Co., Inc., 336 Ark. 289, 295 (1999) (“[L]iberal
                                                                construction of the DTPA is appropriate.”).
Arizona     Yes.                                                Yes.

            Ariz. Code § 44-1522(C) (“It is the intent of       Ariz. Code § 44-1522(A) (“act, use, or employment by any
            the legislature. . . that the courts may use as a   person of any deception, deceptive or unfair act or practice,
            guide interpretations given by the federal          fraud, false pretense, false promise, misrepresentation, or
            trade commission and the federal courts to 15       concealment, suppression or omission of any material fact with
            United States Code §§ 45, 52, and 55(a)(1).”);      intent that others rely on such concealment, suppression or
            In re Zetia (Ezetimibe) Antitrust Litig., No. 2:    omission, in connection with the sale or advertisement of any
            l 8-md-2836, 2019 WL 1397228, at *29.               merchandise whether or not any person has in fact been
                                                                misled, deceived or damaged thereby ...”).
             Case 3:18-cv-00850-JAG Document 180-3 Filed 02/21/20 Page 3 of 6 PageID# 2796




California    Yes.                                                 Yes.

              Bank of the West v. Superior Court, Contra    Cal. Bus. & Prof Code § 17200.
              Costa Cty., 833 P. 2d 545, 551–52 (Cal. 1992)
              (noting that California’s Unfair Business     “[A] business practice is unfair when it
              Practices Act is a “little FTC Act”).         ‘offends an established public policy or when the practice is
                                                            immoral, unethical, oppressive, unscrupulous or
                                                            substantially injurious to consumers.’”
                                                            Wilner v. Sunset Life Ins. Co., 93 Cal. Rptr. 2d 413, 422 (Ct.
                                                            App. 2000) (citation omitted).
Florida       Yes.                                          Yes.

              Fla. Stat. § 501.204 (2) (“It is the intent of the   The FDUTPA prohibits “[u]nfair methods of competition,
              Legislature that… due consideration and great        unconscionable acts or practices, and unfair or deceptive acts
              weight shall be given to the interpretations of      or practices in the conduct of any trade or commerce.” Fla.
              the [FTC] and the federal courts…”); see also        Stat. § 501.204(1). The three elements of a FDUTPA claim are
              Mack v. Bristol-Myers Squibb Co., 673 So. 2d         “ ‘(1) a deceptive act or unfair practice; (2) causation; and (3)
              100, 104 (Fla. Dist. App. 1996) (Antitrust           actual damages.’ ” In re Flonase Antitrust Litig., 815
              violations constitute violations of the              F.Supp.2d 867, 886 (E.D.Pa. 2011); In re Processed Egg
              FDUTPA; satisfying elements of the Sherman           Products Antitrust Litig., 851 F. Supp. 2d 867, 900 (E.D. Pa.
              Act or Florida Antitrust Act also satisfies          2012) (noting that antitrust violations constitute FDUTPA
              liability requirements of the FDUTPA.)               violations).

Hawaii        Yes.                                                 Yes.

              Haw. Rev. Stat. Ann. § 480-2(b) (“In                 Haw. Rev. Stat. Ann. § 480-2(a) (prohibiting “[u]nfair
              construing this section, the court and the           methods of competition and unfair …acts or practices in the
              office of consumer protection shall give due         conduct of any trade or commerce.”).
              consideration to the rules, regulations, and
              decisions of the [FTC] and the federal courts        “[A] practice is unfair when it offends established public
              interpreting [S]ection 5(a)(1) . . . , as from       policy and when the practice is immoral, unethical, oppressive,
              time to time amended.”)                              unscrupulous or substantially injurious to customers.” Rosa v.
                                                                   Johnston, 651 P.2d 1228, 1235 (Haw. Ct. App. 1982).
                Case 3:18-cv-00850-JAG Document 180-3 Filed 02/21/20 Page 4 of 6 PageID# 2797




Maine            Yes.                                                 Yes.

                 Me. Rev. Stat. tit. 5, § 207(1) (“It is the intent   “To justify a finding of unfairness, the act or practice: (1) must
                 of the Legislature that . . .the courts will be      cause, or be likely to cause, substantial injury to consumers;
                 guided by the interpretations given by the           (2) that is not reasonably avoidable by consumers; and (3) that
                 Federal Trade Commission and the Federal             is not outweighed by any countervailing benefits to consumers
                 Courts to Section 45(a)(1) of the Federal            or competition.” James v. GMAC Mortg. LLC, 772 F. Supp. 2d
                 Trade Commission Act.”)                              307, 322 (D. Me. 2011) (citing State v. Weinschenk, 868 A.2d
                                                                      200, 206 (Me. 2005)).

Massachusetts    Yes.                                                 Yes.

                 Mass. Gen. Laws Ann. ch. 93A, § 2(b);                The Massachusetts consumer protection statute, Mass. Gen.
                 Slaney v. Westwood Auto, Inc., 322 N.E.2d            Laws, ch. 93(A), "defines unfair acts or practices by reference
                 768, 773 n.8 (Mass. 1975) (wholly                    to interpretations of those terms in the [FTC] Act." Kraft
                 incorporating the FTC Act into its consumer          Power Corp. v. Merrill, 981 N.E.2d 671, 683 (2013).
                 protection statute).
New              Yes.                                                 Yes.
Hampshire
                 N.H. Rev. Stat. Ann. § 358-A:13 (“It is the          N.H. Rev. Stat. Ann. § 358-A:2(XIV) (“Pricing of goods or
                 intent of the legislature that in any action or      services in a manner that tends to maintain a monopoly, or
                 prosecution under this chapter, the courts may       otherwise harm competition.”).
                 be guided by the interpretation and
                 construction given Section 5(a)(1) . . . by the
                 [FTC] and the federal courts.”).

North            Yes.                                                 Yes.
Carolina
                 “Highly persuasive to us is the fact that the        To establish a violation of North Carolina's Unfair and
                 substantive provisions of the North Carolina         Deceptive Trade Practices Act (UDTPA) “a plaintiff must
                 act are reproduced verbatim from § 5 of the          show that the defendant committed an unfair or deceptive act,
                 Federal Trade Commission Act, 15 U.S.C. §            that affected commerce, and proximately injured the plaintiff.”
                Case 3:18-cv-00850-JAG Document 180-3 Filed 02/21/20 Page 5 of 6 PageID# 2798




                 45(a)(1), and that the North Carolina Supreme       Camco Manufacturing, Inc. v. Jones Stephens Corp., 391
                 Court, consistent with that observation, had        F.Supp.3d 515, 527-28 (M.D.N.C. 2019).
                 held that “[b]ecause of the similarity in
                 language, it is appropriate for us to look to the   A practice is unfair “when it offends established public policy
                 federal decisions interpreting the FTC Act for      as well as when the practice is immoral, unethical, oppressive,
                 guidance in construing the meaning of ... §         unscrupulous, or substantially injurious to consumers.” In re
                 75–1.1.” ITCO Corp. v. Michelin Tire Corp.,         Fifth Third Bank, Nat. Ass'n-Vill. of Penland Litig., 719 S.E.2d
                 Commercial Div., 722 F.2d 42, 48 (4th Cir.          171, 176 (N.C. App. Ct. 2011).
                 1983), on reh'g, 742 F.2d 170 (4th Cir. 1984)
                 (citing Johnson v. Phoenix Mutual Life
                 Insurance Co., 300 N.C. 247, 262, 266 S.E.2d
                 610, 620 (1980))
Oregon           Yes.                                                Yes.

               Hinds v. Paul's Auto Werkstatt, Inc., 107 Or.         Courts have permitted claims premised on anticompetitive
               App. 63, 66, 810 P.2d 874, 875 (1991)                 conduct under Oregon’s consumer protection statute. See
               (finding that Oregon’s consumer protection            Packaged Seafood, In re Packaged Seafood Prods. Antitrust
               law adds additional, higher protections and           Litig., 242 F.Supp. 3d 1033, 1083–84 (S.D. Cal. 2017).
               only exempts conduct that is mandated by
               federal law).
South Carolina Yes.                                                  Yes.

                 S.C. Code § 39-5-20(b): “It is the intent of the    “A trade practice is ‘unfair’ when it is offensive to public
                 legislature that in construing paragraph (a) of     policy or when it is immoral, unethical, or oppressive; a
                 this section the courts will be guided by the       practice is deceptive when it has a tendency to deceive.”
                 interpretations given by the Federal Trade          Adams v. G.J. Creel and Sons, Inc., 320 S.C. 274, 279 (S.C.
                 Commission and the Federal Courts to §              1995).
                 5(a)(1) of the Federal Trade Commission Act
                 (15 U.S.C. 45(a)(1)), as from time to time
                 amended.”
Tennessee        Yes.                                                Yes.
                Case 3:18-cv-00850-JAG Document 180-3 Filed 02/21/20 Page 6 of 6 PageID# 2799




                 Tenn. Code Ann. § 47–18–115: Under Tenn.           “A practice is unfair when it offends public policy and when
                 Code Ann. § 47–18– 115, “It is the intent of       the practice is immoral, unethical, oppressive, unscrupulous, or
                 the general assembly that this part shall be       substantially injurious to consumers.” Metcalf v. Lincoln Logs
                 interpreted and construed consistently with        Intern., LLC, No. 2:03-CV-332, 2006 WL 335595 at *7 (E.D.
                 the interpretations given by the federal trade     Tenn. Feb. 13, 2006).
                 commission and the federal courts pursuant to
                 § 5(A)(1) of the Federal Trade Commission
                 Act (15 U.S.C. § 45(a)(1)).
Utah             Yes.
                                                                    Yes.
                 “The UCSPA states that it should be
                 ‘construed liberally’ to promote a number of       Utah’s Consumer Sales Practices Act must be “liberally
                 policies….Those policies include making            construed to protect consumers,” and a plaintiff must be
                 state regulation of consumer sales practices       permitted to present evidence “if it appears an act even may be
                 consistent with the policies of the Federal        unconscionable.” In re Packaged Seafood Prods. Antitrust
                 Trade Commission Act… and creating                 Litig., 242 F.Supp. 3d 1033, 1087 (S.D. Cal. 2017) (denying
                 uniformity in the law between Utah and the         motion to dismiss price fixing claims under Utah act); Utah
                 other states enacting similar consumer             Code Ann. § 13-11-5; In re Intel Corp. Microprocessor
                 protection laws.” Wade v. Jobe, 818 P.2d           Antitrust Litig., 496 F. Supp. 2d 404, 418 (D. Del. 2007).
                 1006, 1014–15 (Utah 1991) (internal citations
                 omitted) (superseded on other grounds by
                 statute).

West Virginia    Yes.                                               Yes.

                 “ It is the intent of the Legislature that, in     “[T]here is no reason why that the United States Supreme
                 construing this article, the courts be guided by   Court precedent regarding FTC unfairness analysis cannot
                 the policies of the Federal Trade Commission       apply [to indirect purchasers’ price-fixing claims] with equal
                 and interpretations given by the Federal Trade     force.” In re Packaged Seafood Prods. Antitrust Litig., 242
                 Commission and the federal courts to Section       F.Supp. 3d 1033, 1088 (S.D. Cal. 2017).
                 5(a)(1) of the Federal Trade Commission
                 Act.” W. Va. Code § 46A-6-101.
